Citation Nr: 0904798	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a temporary total disability rating based upon 
individual unemployability (TDIU), for the period from August 
25, 2006 to March 27, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1992 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In May 2007, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In June 2008, the 
Veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence of record demonstrates that the Veteran was 
precluded from maintaining substantially gainful employment 
during the period at issue.


CONCLUSION OF LAW

The criteria for a temporary total disability rating based on 
individual unemployability from August 25, 2006 to March 27, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.340, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is 
satisfied that adequate development has taken place and that 
there is a sound evidentiary basis for resolution of this 
claim for a temporary TDIU at present without detriment to 
the due process rights of the Veteran.

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a) (2008)

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

A VA General Counsel's opinion has held that Section 4.16 of 
title 38, Code of Federal Regulations, authorizes the 
Department of Veterans Affairs to assign a total rating based 
on individual unemployability (TDIU rating) based upon a 
Veteran's temporary (i.e., non-permanent) inability to follow 
a substantially gainful occupation.  However, not every 
period of inability to work will establish an inability to 
follow a substantially gainful occupation warranting a TDIU 
rating, because it may be possible to secure and retain 
employment and to earn significant income despite occasional 
periods of incapacity.  VA must make determinations regarding 
ability or inability to follow a substantially gainful 
occupation on a case-by-case basis, taking into account such 
factors as the frequency and duration of periods of 
incapacity or time lost from work due to disability, the 
Veteran's employment history and current employment status, 
and the Veteran's annual income from employment, if any.  See 
VAOPGCPREC 5-2005 (Nov. 25, 2005).

Factual Background and Analysis

In this case, the pertinent facts are not in dispute.  
Records show that in a September 2002 rating decision the 
Veteran was service connected for hypertension and awarded a 
10 percent disability rating, effective September 18, 2002, 
the day following his separation from service.  In an October 
2006 rating decision, his 10 percent rating for hypertension 
was increased to 20 percent, effective July 19, 2006.  

Other service-connected disabilities include: post-traumatic 
stress disorder with a 30 percent rating; degenerative joint 
disease of the thoracic spine with a 20 percent rating; 
Dequervain's syndrome of the right hand with a 10 percent 
rating; patellofemoral pain syndrome of the right knee with a 
10 percent rating; and tendonitis of the right knee with a 10 
percent rating.  As of October 15, 2007, the Veteran had a 
combined rating of 70 percent, but did not meet the schedular 
criteria for a permanent TDIU outlined above.  In view of 
VAOPGCPREC 5-2005, the Board will review whether the Veteran 
is entitled to a temporary TDIU.

VA treatment records dated from June 29, 2006 to July 2, 2006 
revealed that the Veteran was admitted on June 29, 2006 for a 
five-day history of headache, lightheadedness, nausea, neck 
rigidity, and possible viral/bacterial meningitis.  His blood 
pressure registered 149/106.  He was discharged on July 2, 
2006 with a diagnosis of headaches.  

He was subsequently followed by the VA neurology clinic for 
headaches and followed by his primary care provider there for 
blood pressure.  On July 10, 2006, a VA neurologist stated, 
" a note given to the effect that he was advised not to work 
until further notice and will reevaluate later this week."  
On July 28, 2006, the Veteran was cleared to return to work.  
On August 3, 2006, a VA neurology clinic record noted that 
the Veteran lost his current employment due to hypertension 
and his recent hospitalization and that his last day of work 
would be August 4, 2006.  It also was noted that the 
Veteran's employer felt that he could not risk the liability.  
The Veteran told the nurse practitioner that his employer 
told him he might be rehired once his medical condition was 
under control.

The Veteran's employer stated in a report dated in September 
2006 that the Veteran worked from October 10, 2005 to August 
4, 2006 as a mechanic, at an annual salary of approximately 
$28,572, and that the Veteran was terminated for an inability 
to work when scheduled.

A VA medical record dated August 25, 2006 noted that the 
Veteran was seen for uncontrolled hypertension.  It was 
stated as unknown when the Veteran would be able to return to 
work at his former or any other job due to his uncontrolled 
headaches and uncontrolled hypertension.  

A Kansas Department of Labor form dated in August 2006 
determined that the Veteran was ineligible for unemployment 
benefits because his health care providers indicated medical 
reasons for his unemployability.

A September 6, 2006 letter from the local VA Vocational 
Rehabilitation and Employment Services office informed the 
Veteran it suspended action on his request for services 
because health care workers at the VA Medical Center had 
indicated that they did not know when the Veteran would be 
able to go back to work at his former job or to any other job 
due to uncontrolled headaches and hypertension.

Subsequent VA medical records from September 2006 to March 
2007 show treatment of the Veteran's uncontrolled 
hypertension.  For example, a January 2007 record indicated 
that he could not return to work until his blood pressure was 
under good control.  A VA neurologist noted later in March 
2007 that the Veteran's dizziness and the episode of 
unresponsiveness in June 2006 was most likely related to 
uncontrolled hypertension.  A work up for other causes was 
negative.  He was advised not to work until his blood 
pressure was under control.

On March 27, 2007, a VA physician signed a work release note 
in the Veteran's favor.  Dr. D.C.A. noted that he had seen 
the Veteran for a number of months for control of his severe 
hypertension and that the Veteran's blood pressure was now 
under very good control.  The physician wrote further that 
the Veteran should be able to return to work with full 
employment without any restrictions as long as he continued 
to take medication and continued his follow-up with his 
physicians.

During his May 2007 RO hearing, the Veteran testified that he 
currently had a small part-time job and that he had reapplied 
for VA vocational rehabilitation.  (See transcript, at p. 4).

During his Board hearing in June 2008, the Veteran testified 
that he was requesting temporary TDIU benefits from July 2006 
to March 2007 and he was now working full time.  (See 
transcript, at pp. 3, 6).

The Board notes that during the course of this appeal, the 
Veteran and the RO appeared to consider, at different times, 
eligibility for both a temporary and permanent TDIU.  The 
Veteran filed his claim for a temporary TDIU in July 2006 and 
he was not permitted to return to work until March 27, 2007, 
after the rating decision on appeal and the statement of the 
case had been issued.  The Board notes that in a July 2008 
rating action, the RO denied extraschedular consideration for 
a temporary total evaluation for hypertension.  There is no 
indication in the record before the Board whether the Veteran 
has attempted to appeal that ruling.

Based on the evidence of record, the Board finds that the 
Veteran was precluded from maintaining substantially gainful 
employment during the period from August 25, 2006 to March 
27, 2007.  The evidence demonstrates that he was unable to 
work in his usual occupation as a mechanic during this 
period.  Through VA medical records he was shown to be unable 
to "secure and retain employment and to earn significant 
income."  VAOPGCPREC 5-2005 (Nov. 25, 2005).  

Resolving all doubt regarding the Veteran's ability to 
function in a work setting in his favor, the Board finds that 
the preponderance of the evidence shows that his service-
connected hypertension disorder prevented him from obtaining 
and/or maintaining substantially gainful employment from 
August 25, 2006 to March 27, 2007.  See 38 U.S.C.A. 
§ 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established 
policy of the Department of Veterans Affairs that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, a 
grant of temporary TDIU for the time period in question is 
warranted. 





ORDER

Entitlement to a temporary TDIU, for the period from August 
25, 2006 to March 27, 2007, is allowed, subject to the 
regulations governing the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


